FILED
                              NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANAYELIY GALVAN,                                  No. 08-74704

               Petitioner,                        Agency No. A095-177-080

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Anayeliy Galvan, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for

review.

      The BIA properly concluded that Galvan is statutorily ineligible for

cancellation of removal because she was convicted of two crimes involving moral

turpitude. See 8 U.S.C. § 1229b(b)(1)(C) (an alien is ineligible for cancellation of

removal if convicted of an offense under 8 U.S.C. § 1182(a)(2)).

      Galvan’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74704